MCDONALD, J.,
concurring in part and dissenting in part. I agree with parts I, II and III of the majority opinion.
I also agree with part IV that the trial court should not have quashed the subpoena duces tecum that Rita DeCaro, the defendant, issued. I believe, however, that the record is sufficient for us to determine that the defendant was prejudiced by the improper quashing of the subpoena.
Ultimately, I believe the jury should have been given the opportunity to assess the credibility of any response to the subpoena seeking not whether witnesses for the town knew of such written policies or procedures; see footnote 23 of the majority opinion; but whether, in fact, any such written policies or procedures had existed or did exist. If the subpoenaed documents exist, they are, as the majority recognizes, “highly relevant,” and the defendant was therefore entitled to cross-examine the state’s witnesses concerning them. Whether in fact such documents exist was also an issue to be decided by the jury, assessing the credibility of any witness testifying before it on that issue. In either case, the quashing of the subpoena was harmful. This is at the heart of a jury trial. “ [T]he trial court must allow a defendant to expose to the jury facts from which the jurors, as the sole triers of fact and credibility, could appropriately draw inferences relating to the reliability of the witness.” (Internal quotation marks omitted.) State v. Provost, 251 Conn. 252, 256, 741 A.2d 295 (1999); see also State v. Aponte, 249 Conn. 735, 756, 738 A.2d 117 (1999) (credibility of witnesses is within exclusive purview of jury); State v. Porter, 241 Conn. 57, 120, 698 A.2d 739 (1997), cert. denied 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645 (1998) (“forming impressions and intuitions regarding witnesses is the quintessential jury function”); State v. Hines, 187 Conn. 199, 210, 445 A.2d 314 *261(1982) (litigant has constitutional right to have issue of fact decided by jury and not by court). Because it is not for a court, in lieu of the jury, to determine the effect of any response to the subpoena, I would order a new trial.